Eagen, J.,
Plaintiff seeks a new trial in this assumpsit action wherein the jury found a verdict in favor of defendant. Not only are the reasons assigned in support of the new trial without merit, but the motion was filed too late. The verdict was returned September 28, 1943. The rule to show cause why a new trial should not be allowed was granted on October 1, 1943, but the motion wa§ not filed in the prothonotary’s oifice until October 29, 1943. Rule 125 of this court requires that “Motions and reasons for new trial must be filed within four days after verdict”.
Now, therefore, January 19, 1944, the rule heretofore granted to show cause why a new trial should not be granted in the above-entitled action is discharged.